Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          
Oath/Declaration

            The oath/declaration filed on 7/25/19 is acceptable.
Specification
            The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
This application is in condition for allowance except for the following formal matters: 
            Applicant's election with traverse of Group II, claims 13-29 are acknowledged. The traversal is on the ground(s) that the subject matter of all claims 1-29 is sufficiently related that a thorough search for the subject matter of any one group of the claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because claims 1-12 would require further search and for the reason of the last Office Action.  The requirement is still deemed proper and is therefore made FINAL.
	The none elected claims 1-12 are requested to be cancelled.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893